           Case 2:18-cr-00362-JMV Document 11 Filed 03/07/19 Page 1 of 1 PageID: 54
                                 UNITED STATED DISTRICT COURT
                                     DISTRICT OF NEW JERSEY
                                    MINUTES OF PROCEEDINGS


OFFICE: NEWARK                                            DATE: 3/7/19
JUDGE: JOHN MICHAEL VAZQUEZ
COURT REPORTER: Lisa Larsen

TITLE OF CASE:                                            DOCKET# 18-362

UNITED STATES OF AMERICA
           vs.

Brian Catanzarite


APPEARANCES:

Erica Liu, AUSA for Government
Vincent Scoca, Esq. for Defendant
Kimberly Artist, Probation Officer
Defendant present.

Nature of Proceedings: SENTENCING ON Count One

Imprisonment – 50 months
Supervised Release –3 years
Special conditions: drug testing and treatment; new debt restrictions; financial disclosure,
mental health treatment, etc.
Special Assessment - $ 100.00 due immediately.
Defendant advised of right to appeal.
Fine waived.
Restitution: $3,505,885.39 interest waived, payments of no less than $200 per month.
Special assessment: $100.00
Defendant to self-surrender upon designation.

Time Commenced:
Time Adjourned:
Total Time:


                                                 RoseMarie Olivieri
                                                 SENIOR COURTROOM DEPUTY
